People ex rel. Schaul v Brann (2020 NY Slip Op 05766)





People ex rel. Schaul v Brann


2020 NY Slip Op 05766


Decided on October 14, 2020


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 14, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RUTH C. BALKIN, J.P.
SHERI S. ROMAN
BETSY BARROS
LINDA CHRISTOPHER, JJ.


2020-07486

[*1]The People of the State of New York, ex rel. Julie Schaul, on behalf of Seon Smith, petitioner, 
vCynthia Brann, etc., respondent.


Janet E. Sabel, New York, NY (Julie Schaul pro se of counsel), for petitioner.
Eric Gonzalez, District Attorney, Brooklyn, NY (Andrew Troianos, Gamaliel Marrero, and Leonard Joblove of counsel), for respondent.

DECISION & JUDGMENT
Writ of habeas corpus in the nature of an application, inter alia, to release Seon Smith on his own recognizance or, in the alternative, to set reasonable bail upon Kings County Indictment No. 1313/2020.
ADJUDGED that the writ is dismissed, without costs or disbursements.
The bail determination did not violate "constitutional or statutory standards" (People ex rel. Klein v Krueger , 25 NY2d 497, 499; see People ex rel. Rosenthal v Wolfson , 48 NY2d 230).
BALKIN, J.P., ROMAN, BARROS and CHRISTOPHER, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court